Note: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit

                                        2009-1072


              BALLY GAMING, INC. (doing business as Bally Technologies),

                                                      Plaintiff-Appellant,

                                             v.

                                           IGT,

                                                      Defendant/Third Party Plaintiff-
                                                      Appellee.

                                             v.

                                SIERRA DESIGN GROUP,

                                                      Third Party Defendant.


       Amy H. Candido, Quinn Emanuel Urquhart Oliver & Hedges, LLP, of San Francisco,
California, argued for plaintiff-appellant. With her on the brief were Charles K. Verhoeven,
Eric E. Wall, and Todd Kennedy.

       Jeffrey W. Sarles, Mayer Brown LLP, of Chicago, Illinois, argued for defendant/third
party plaintiff-appellee. With him on the brief were Nathaniel Hamstra and Andrea C.
Hutchison.

Appealed from: United States District Court for the District of Nevada

Senior Judge Edward C. Reed, Jr.
                      NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                     2009-1072

           BALLY GAMING, INC. (doing business as Bally Technologies),

                                                     Plaintiff-Appellant,

                                          v.

                                        IGT,
                                                     Defendant/Third Party Plaintiff-
                                                     Appellee,

                                          v.

                             SIERRA DESIGN GROUP,

                                                     Third Party Defendant.


                                  Judgment

ON APPEAL from the       United States District Court for the District of Nevada

in CASE NO(S).           3:06-CV-0483

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, BRYSON and LINN, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT



DATED     October 22, 2009                  /s/ Jan Horbaly
                                          Jan Horbaly, Clerk